Citation Nr: 1759147	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular disease, to include as secondary to hypertension.

3.  Entitlement to service connection for lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	Attorney Virginia Girard-Brady


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 and January 2016 statements, the Veteran's attorney contends that the December 2012 VA examinations are inadequate for rating purposes.  Regarding hypertension, she contends that the examiner's opinion is merely a recitation of the evidence of record and a conclusion without any rationale, and that the examiner did not provide an opinion about whether the high blood pressure readings noted during service indicated the onset of hypertension.  Regarding heart disease, she contends that the examiner was not asked to provide an opinion on whether the condition was caused by or incurred during service, commenting only on the secondary service connection theory of entitlement.  Regarding lichen simplex chronicus, she contends that the examiner's opinion is self-contradictory, first opining that the Veteran's lichen simplex chronicus was not permanently aggravated by active military service, and later opining that there is objective evidence that active military service aggravated the pre-existing condition beyond its normal natural progression.  The  attorney requested additional examinations.  The Board finds that a remand for corrective action is necessary. 

Furthermore, relevant VA evaluation or treatment records may be outstanding.  Any such VA records are constructively of record, and must be secured.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete (any not already associated with the record) updated clinical records of any VA evaluations and/or treatment the Veteran has received for the disabilities at issue.

2.  The AOJ should arrange for the Veteran to be examined by an internist or cardiologist to ascertain the likely etiology for his hypertension and cardiovascular disease.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on file review and interview/examination of the Veteran, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred in or caused by service?  Please include comment as to whether the high blood pressure readings noted during service indicated the onset of hypertension.  If hypertension is determined to not be related to the Veteran's service, please identify the etiological factor(s) for the disease considered more likely.

b)  Is it at least as likely as not (a 50% or better probability) that the Veteran's cardiovascular disease is directly related to his active service, or was caused or aggravated by (increased in severity due to) his hypertension?  

c)  If cardiovascular disease is found to not have been caused, but to have been aggravated by, the hypertension, the examiner is requested to specify further, to the extent possible, the degree of disability (in terms of manifestations and/or impairment) that is due to such aggravation.

d)  If cardiovascular disease is determined to not be related to the Veteran's service or his hypertension, please identify the etiological factor(s) for the disorder considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should arrange for the Veteran to be examined by a dermatologist to ascertain whether his lichen simplex chronicus that pre-existed his military service was aggravated by (during) his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's pre-existing lichen simplex chronicus increased in severity during service?  

b)  If the response to (a) is yes, please opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing lichen simplex chronicus was not aggravated during service, or that any increase in severity therein was due to natural progression.  If an increase in severity of a disability in service is found but attributed to natural progression, the examiner must cite to the factual evidence that supports such conclusion and medical literature that discusses the concept of natural progression.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should then review the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

